     Case 1:20-cv-00653-PLM-SJB ECF No. 1 filed 07/16/20 PageID.1 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

TRACY LOCKETT,
     PLAINTIFF,
                                            CASE NO. 1:20-CV-____________
VS.
                                            HON. ________________________
AMERICAN AXLE & MANUFACTURING,
INC.,
     DEFENDANT.
________________________________________________________________

Marc A. Asch (P75499)
Attorney for Plaintiff
137 N. Park St, Suite 201B
Kalamazoo, MI 49007
Phone (617)653-8184
Email: marc.a.asch@gmail.com


Jason R. Pelak (P79618)
Attorney for Plaintiff
700 Milam Street, Suite 1300
Houston, TX 77002
Phone (832) 871-5031
Email: jason@pelaklaw.com
________________________________________________________________

                                   COMPLAINT

        The plaintiff Tracy Lockett, by and through her attorneys,
for actions arising under the Family Medical Leave Act of 1993,
in connection with her protected activity and subsequent
termination by American Axle & Manufacturing, Inc., states as
follows.


                         JURISDICTIONAL ALLEGATIONS
1.      The plaintiff Tracy Lockett is an individual who resided

        and was employed in St. Joseph County, State of Michigan,

        at all times relevant to this complaint.
     Case 1:20-cv-00653-PLM-SJB ECF No. 1 filed 07/16/20 PageID.2 Page 2 of 6



2.      The defendant American Axle & Manufacturing, Inc., was an

        employer at all times relevant to this complaint in St.

        Joseph County, State of Michigan.

3.      This case arises under the Family Medical Leave Act of

        1993, 29 USC §2601 et seq.

4.      This case arises out of the defendant’s employment and

        discharge of the plaintiff in the Summer of 2018 in St.

        Joseph County, State of Michigan.

5.      The Court has federal-question jurisdiction for the claims

        as alleged under the Family Medical Leave Act of 1993. 28

        USC §1331.

6.      Venue is proper in this District pursuant to 28 U.S.C. §

        1391 because the actions and omissions giving rise to the

        claims pled in this complaint occurred in this District.


                              COMMON ALLEGATIONS

7.      The plaintiff Tracy Lockett began working for the defendant

        in 2014. She was employed as an assembly worker.

8.      During the time of her employment with the defendant, and

        through her termination, Ms. Lockett performed her job in a

        satisfactory manner.

9.      In 2015, Ms. Lockett suffered from worsening health

        conditions related to chronic-abdominal pain.




                                        2
  Case 1:20-cv-00653-PLM-SJB ECF No. 1 filed 07/16/20 PageID.3 Page 3 of 6



10.   Ms. Lockett requested and was approved for FMLA starting in

      or around 2015. Ms. Lockett was continuously approved for

      FMLA through 2018.

11.   Ms. Lockett was an eligible employee as defined by the

      FMLA. At all relevant times, she met the following

      requirements: she had worked at least one year with the

      defendant, she had worked at least 1,250 hours in the

      previous 12-month period and she worked at a location where

      at least 50 employees worked within a 75-mile radius.

12.   The defendant was a covered employer as determined by the

      FMLA. At all relevant times, the defendant employed 50 or

      more employees.

13.   Near or at the end of July of 2018, Ms. Lockett took two

      days off of work, and she called in reporting that she was

      using FMLA. After returning to work, the defendant stated

      to Ms. Lockett that the days off were not approved and

      discharged her. Said discharge occurred in August 2018.

14.   Near or at the start of January of 2019, an FMLA case

      manager contacted Ms. Lockett and informed her that her two

      days off that she was terminated for were approved. The

      case manager also instructed Ms. Lockett to contact human

      resources because the approval was faxed to defendant.




                                     3
  Case 1:20-cv-00653-PLM-SJB ECF No. 1 filed 07/16/20 PageID.4 Page 4 of 6



15.   Ms. Lockett contacted human resources as instructed. In

      response, defendant informed Ms. Lockett that she was given

      a return to work date of 1/21/2019.

16.   Defendant did not provide backpay for Ms. Lockett’s lost

      wages from July 2018 through January 2019.

17.   Defendant did not provide any relief to Ms. Lockett for the

      value of her lost employee benefits from July 2018 through

      January 2019.

18.   Other than the offer of reinstatement, defendant did not

      provide Ms. Lockett any compensation or other relief she

      may be due in relation to her loss of employment from July

      2018 though January 2019.

             COUNT 1 – FMLA INTERFERENCE BASED ON DISCHARGE

19.   The plaintiff restates and re-alleges as though fully set

      forth herein all prior paragraphs of this complaint.

20.   The defendant denied Ms. Lockett use of FMLA leave that she

      was approved for and provided proper notice of, when it

      used the two days of absence against her and discharged

      her.

21.   As a result of the discharge, Ms. Lockett has suffered and

      will continue to suffer damages.

22.   This claim is actionable under the Family Medical Leave Act

      of 1993, 28 USC § 2601 et seq.



                                     4
  Case 1:20-cv-00653-PLM-SJB ECF No. 1 filed 07/16/20 PageID.5 Page 5 of 6



     WHEREFORE, plaintiff requests that this Court enter a

Judgment in her favor against the defendant, in whatever amount

she is shown to be entitled to including compensatory damages,

liquidated damages (equal to lost wages, salary, employment

benefits, and any other compensation denied, together with

interest), attorney fees, court costs, pre-judgment interest,

post-judgment interest, and any other relief as the Court deems

warranted.

                                         Respectfully submitted,


Dated: July 16, 2020                     /s/ Marc A. Asch (P75499)
                                         137 N. Park St, Suite 201B
                                         Kalamazoo, MI 49007
                                         Phone (617)653-8184
                                         Email: marc.a.asch@gmail.com


                                         Jason R. Pelak (P79618)
                                         700 Milam Street, Suite 1300
                                         Houston, TX 77002
                                         Phone (832) 871-5031
                                         Email jason@pelaklaw.com

                                         ATTORNEYS FOR PLAINTIFF



                       REQUEST FOR TRIAL BY JURY

     NOW COMES Plaintiff, by and through her counsel, and hereby

requests a trial by jury.

Dated: July 16, 2020                     /s/ Marc A. Asch (P75499)
                                         137 N. Park St, Suite 201B
                                         Kalamazoo, MI 49007
                                         Phone (617)653-8184
                                         Email: marc.a.asch@gmail.com

                                     5
Case 1:20-cv-00653-PLM-SJB ECF No. 1 filed 07/16/20 PageID.6 Page 6 of 6




                                       Jason R. Pelak (P79618)
                                       700 Milam Street, Suite 1300
                                       Houston, TX 77002
                                       Phone (832) 871-5031
                                       Email jason@pelaklaw.com

                                       ATTORNEYS FOR PLAINTIFF




                                   6
